FILED: July 9, 2020

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 18-2488
                                        (8:17-cv-01596-PJM)
                                       ___________________

DISTRICT OF COLUMBIA; STATE OF MARYLAND,

               Plaintiffs – Appellees,

v.

DONALD J. TRUMP, President of the United States of America, in his official
capacity and in his individual capacity,

               Defendant – Appellant.

------------------------------------------------------

SCHOLAR SETH BARRETT TILLMAN; JUDICIAL EDUCATION PROJECT,

               Amici Supporting Appellant,

FORMER GOVERNMENT ETHICS OFFICERS; DON FOX; MARILYN
GLYNN; KAREN KUCIK; LAWRENCE D. REYNOLDS; AMY COMSTOCK
RICK; TRIP ROTHSCHILD; RICHARD M. THOMAS; HARVEY WILCOX;
LESLIE WILCOX,

               Amici Supporting Appellees,

ADMINISTRATIVE LAW, CONSTITUTIONAL LAW, AND FEDERAL
COURTS SCHOLARS,

                Amicus Supporting Rehearing Petition.
                                 ___________________

                                      ORDER
                                 ___________________

       Upon consideration of submissions relative to the motion to stay the mandate, the

Court finds that Appellant has not shown that a petition for certiorari on this Court’s

jurisdictional determination presents either a substantial question or, given Appellees’

representation that they do not intend to pursue claims against Appellant in his individual

capacity, good cause for a stay. Therefore, the Court denies the motion.

       Entered at the direction of Judge Motz with the concurrences of Chief Judge

Gregory, and Judges King, Keenan, Wynn, Diaz, Floyd, Thacker, and Harris. Judges

Wilkinson, Niemeyer, Agee, Richardson, Quattlebaum, and Rushing voted to grant the

motion. Judge Niemeyer wrote an opinion dissenting from denial of the motion for a stay.

                                          For the Court

                                          /s/ Patricia S. Connor, Clerk




                                            2
NIEMEYER, Circuit Judge, dissenting from denial of the motion for a stay:

       This appeal and that in No. 18-2486 were taken in the same case involving but a

single complaint. To stay No. 18-2486 but not this No. 18-2488 is irrational and dissonant,

as we order the district court in No. 18-2486 to stay proceedings in the case and we allow

the district court in this No. 18-2488 to continue with proceedings in the same case. I

believe that we must either grant the stay in the case or deny it. Accordingly, I dissent

from the denial of the motion for a stay in this appeal No. 18-2488.




                                            3